Citation Nr: 0021863	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the low back, secondary to a service-connected 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, secondary to a service-connected 
disability.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee, secondary to a service-connected 
disability.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2000 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to an increased rating for bilateral 
pes planus is addressed in the remand section at the end of 
this decision.


FINDING OF FACT

The claims for service connection for degenerative disc 
disease of the low back, degenerative joint disease of the 
right knee, and degenerative joint disease of the left knee, 
secondary to a service-connected disability, are well-
grounded.




CONCLUSION OF LAW

The claims for service connection for degenerative disc 
disease of the low back, degenerative joint disease of the 
right knee, and degenerative joint disease of the left knee, 
secondary to a service-connected disability, are well-
grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In this case, the records reflects the veteran is presently 
service connected for bilateral pes planus.  VA outpatient 
treatment records dated in April 1997 show the veteran 
complained of intermittent left knee pain over the previous 2 
months.  He reported a history of an injury requiring 
surgical treatment in 1980.  A June 1997 orthopedic 
examination included a diagnosis of possible early patella 
femoral disease; however, no opinion as to etiology was 
provided.

During VA examination in February 1998 the veteran complained 
of knee pain, which had become more severe approximately 2 
years earlier, and the recent onset of low back pain 
unrelated to any known injury.  He reported he incurred an 
occupational injury to the left knee which required 
arthroscopic surgery in 1984 and that his right knee began 
bothering him about that same time.  He also reported an 
occupational injury to the side of his left foot.  The 
diagnoses included degenerative joint disease of the knees, 
status post left knee operation, and degenerative disc 
disease of the back at L4-L5.  The examiner reported that it 
would be "pure speculation" to state that the veteran's 
knee and back disorders were solely related to his service-
connected flat feet disorders.  

In July 1998 the previous VA examiner re-evaluated the 
veteran's knee and back disorders and addressed specific 
questions as to a possible relationship to his service-
connected flat feet disorders.  The examiner reiterated his 
earlier opinion that it would "pure speculation" to state 
that the veteran's knee and back disorders were completely or 
solely due to his flat feet disorders.  The examiner noted, 
however, that the veteran "certainly might" have some 
aggravation of his knee and back disorders due to his flat 
feet but that the aggravation might also be due to the left 
foot injury, the knee injuries and surgery, and the 
degenerative joint disease changes of the back.

In statements and personal hearing testimony in support of 
his claims the veteran asserted that service connection was 
warranted for his knee and back disorders secondary to his 
service-connected pes planus.  He testified that a private 
physician told him his back and knee problems were probably 
caused by his feet.  He stated  he would submit a copy of 
that report to support his claim within the next 30 days; 
however, no subsequent documents were added to the claims 
file.

Based upon the evidence of record, the Board finds that the 
opinion expressed by the VA examiner in July 1998 constitutes 
competent medical evidence tending to demonstrate that the 
veteran's degenerative disc disease of the low back and 
degenerative joint disease of the right or left knee were 
aggravated by the service-connected pes planus disability.

The examiner stated that the veteran "certainly might" have 
some aggravation of his knee and back disorders due to his 
service-connected disability, but also stated that the 
aggravation might be due to the veteran's nonservice-
connected left foot injury, knee injuries and surgery, and 
degenerative joint disease changes of the back.  The Board 
finds the examiner's opinion is sufficient to make the 
veteran's claims for service connection plausible and thus 
well-grounded. 38 U.S.C.A. § 5107.


ORDER

The claims for service connection for degenerative disc 
disease of the low back, degenerative joint disease of the 
right knee, and degenerative joint disease of the left knee, 
secondary to a service-connected disability, are well-
grounded.


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992). 

The Board notes that a February 1998 VA examination report 
indicates VA medical records related to the veteran's 
treatment for his service-connected pes planus exists which 
were not received by the RO.  The veteran reported he had a 
podiatry clinic appointment the same day of his VA 
examination.  The records associated with treatment on that 
date, however, were not received by the RO.  

In addition, the veteran stated that his service-connected 
disability had increased in severity and that his podiatrist 
had indicated his feet were getting worse.  The Board notes 
VA examinations in February and July 1998 did not include a 
complete evaluation of the veteran's bilateral pes planus.  
Therefore, the Board finds additional development is required 
for an adequate appellate review.

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).  The Board 
finds that the opinions provided by the VA examiner in 
February and July 1998 lack sufficient clarity for the 
purpose of deciding the service connection issues.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected pes planus and the 
other disabilities in question since July 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist, fee-basis if 
necessary, to determine the current extent 
and severity of his service-connected 
bilateral pes planus, as well as the 
possible relationship between this condition 
and those for which service connection is 
sought.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should discuss whether evidence 
of a pronounced disability exists; such as 
marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo 
Achillis on manipulation, which are not 
improved by orthopedic shoes or appliances. 
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  

An opinion should be provided regarding 
whether pain significantly limits functional 
ability during flare-ups or with extended 
use. Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A definitive opinion also should be given 
regarding the likelihood that the service-
connected pes planus precipitated an 
increase in severity in the degenerative 
disc disease of the low back and/or the 
degenerative joint disease of the right and 
left knees. The degree of disability which 
would not have occurred but for the service-
connected pes planus should be specified, if 
possible.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.


3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  The RO should consider all 
applicable laws and regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 


- 7 -


